Citation Nr: 1625716	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-46 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, the AOJ issued an October 2015 supplemental statement of the case (SSOC), continuing the previous denials of the Veteran's claims.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The Board notes that, in a November 2009 substantive appeal (VA Form 9), the Veteran indicated that she wished to have a hearing before the Board in connection with her claim of service connection for hypertension.  However, in a June 2016 Statement in Support of Claim (VA Form 21-4138), the Veteran withdrew her request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for diabetes mellitus, rated 40 percent, mood disorder associated with diabetes mellitus, rated 50 percent, diabetic neuropathy of the right lower extremity associated with diabetes mellitus, rated 20 percent, diabetic neuropathy of the left lower extremity associated with diabetes mellitus, rated 20 percent, and vulvovaginal candidiasis associated with diabetes mellitus, rated 10 percent.  Her combined rating is 80 percent.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render her unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities), provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities of both lower extremities, including the bilateral factor pursuant to 38 C.F.R. § 4.26, and disabilities resulting from common etiology will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.

The Veteran has met the percentage requirements in this case, as she is in receipt of service connection for diabetes mellitus, rated 40 percent, mood disorder associated with diabetes mellitus, rated 50 percent, diabetic neuropathy of the right lower extremity associated with diabetes mellitus, rated 20 percent, diabetic neuropathy of the left lower extremity associated with diabetes mellitus, rated 20 percent, and vulvovaginal candidiasis associated with diabetes mellitus, rated 10 percent.  Hence, she meets the percentage requirements for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.26.   The Board notes that from the date of the Veteran's claim and from March 1, 2012, her diabetes mellitus as well as her mood disorder were rated at different percentages.  However, the Veteran met the percentage requirements for a TDIU during these time periods as well, with one service-connected disability rated greater than 60 percent, when considering diseases of common etiology and the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.26.

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his or her disability makes it difficult for him or her to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he or she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

On her application for a TDIU, the Veteran indicated that she had three years of college and had worked for over four years as a Sector Enforcement Specialist at the U.S. Customs & Border Patrol.  In a SSA work history report, she described her work as a Sector Enforcement Specialist to consist of receiving, developing, refining, and analyzing data impacting real-time enforcement operations.  Her work history following service and post-service education similarly included other clerical positions at different federal agencies.  See September 2015 VA Mental Disorders Examination; SSA Work History Report.  She indicated that she had been unemployed since July 2010.  The Veteran contended that she was fired from her position at the U.S. Customs & Border Patrol as a result of her service-connected disabilities.  In pertinent part, she stated that at work she was irritable and grouchy; suffering constantly from symptoms of her diabetes; and had too many absences due to medical appointments, procedures, and emergencies.  See October 2015 Veteran Statement.

Records from the Social Security Administration (SSA) reflect that the Veteran was found unemployable due to diabetes mellitus and mood disorder.  In addition, the U.S. Office of Personnel Management (OPM) found that the Veteran was disabled for her position as a Sector Enforcement Specialist, due to diabetes mellitus, depression and anxiety.  Moreover, there are multiple medical opinions as to whether the Veteran's service-connected disabilities render her unemployable and the functional impairment caused by these disabilities.  In an October 2011 letter, Dr. R. indicated that the Veteran could no longer work due to, among other disabilities, diabetes mellitus, neuropathy, retinopathy, and mood disorder.  In a January 2012 impairment VA questionnaire, the medical professional indicated that in an eight-hour day, the Veteran could only sit for two hours and stand/walk for one hour.  She indicated that it would be necessary or medically recommended for the Veteran not to sit continuously and not to stand/walk continuously in a work setting.  She also indicated that the Veteran had significant limitations in doing repetitive reaching, handling, fingering or lifting; that the Veteran's experience of pain, fatigue or other symptoms were severe enough to interfere with attention and concentration constantly; and that the Veteran was incapable of tolerating even low work stress.

In a May 2015 letter, Dr. L., stated that the Veteran's current condition made it extremely difficult to function in a job situation and that her current mental condition prevented her from obtaining and sustaining gainful employment.  In September 2015 VA examinations for diabetes mellitus and peripheral nerves, the examiner endorsed that the Veteran's diabetes (and complications of diabetes) and diabetic peripheral neuropathy impacted her ability to work.  The examiner also indicated that the Veteran required regulation of activities as part of her medical management of her diabetes.  In this regard, the following activity restrictions were reported: "[n]on repetitive reaching, lifting and carrying heavy objects, no standing and walking continuously."

However, in an October 2010 VA medical opinion, the providing medical professional opined that the Veteran's service-connected disabilities "should not impair the veteran's ability to gain physical or sedentary employment."  In a January 2012 VA psychiatric impairment questionnaire, the doctor indicated that the Veteran was moderately limited (significantly affects but does not totally preclude the individual's ability to perform the activity) regarding her occupational capacity.  But he did indicate that the Veteran's ability to interact appropriately with the general public was markedly limited and estimated that the Veteran on average would be absent from work as a result of her impairment or treatment more than three times a month.

Nonetheless, the SSA findings, OPM findings or the medical opinions are not dispositive on this issue.  Rather, the question of whether the Veteran's service-connected disabilities render her unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Accordingly, given the significant impact of the service-connected disabilities on the Veteran's ability to perform both physical and sedentary tasks that would likely be required for the type of employment for which she would be qualified given her educational and occupational background, the evidence is at least evenly balanced as to whether her disabilities preclude her from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




REMAND

The Veteran asserts that her current hypertension is related to service or a service connected disease.  More specifically, the Veteran contends that her hypertension is secondary to her service-connected diabetes mellitus and mood disorder.  In support of her theory, the Veteran's representative submitted the following medical articles in connection with the July 2014 Written Brief Presentation (found in Virtual VA): "Diabetes and Hypertension: Inextricably Linked"; "Diabetes and Hypertension"; "Diabetes Mellitus and the Cardiovascular System"; "Diabetes-Related Microvascular and Macrovascular Diseases in the Physical Therapy Setting"; and "Pathogenetic Mechanisms of Diabetic Nephropathy."  Also, at that time, the Veteran's representative indicated that there may be a connection between the Veteran's hypertension and her service-connected mood disorder.  See July 2014 Written Brief Presentation.

In January 2009, the Veteran was afforded a VA diabetes mellitus examination.  In that examination, the examiner concluded that hypertension was not a complication of diabetes, providing virtually no rationale.  The Board previously found that this opinion was inadequate because the examiner failed to address whether the Veteran's hypertension had been aggravated by diabetes; and per its remand directives instructed the AOJ to schedule the Veteran for a VA examination and obtain an opinion to determine the nature and etiology of her hypertension.  Accordingly, the Veteran was afforded a VA examination in September 2015.  The Board notes that in another VA diabetes mellitus examination conducted in March 2010, the examiner also concluded that hypertension was not a complication of diabetes.  However, like the January 2009 examiner, the March 2010 examiner also provided virtually no rationale and failed to address aggravation.  As such, the Board finds that both opinions are inadequate to resolve the Veteran's claim for service connection for hypertension.  

In the September 2015 VA examination, the examiner opined that the Veteran's diabetes at least as likely as not (at least a 50 percent probability) permanently aggravated (meaning that any worsening of the condition is not due to natural progress) her hypertension.  However, the examiner provided no rationale for his opinion.  In addition, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner based his negative opinion predominately on the absence of documentary evidence of a diagnosis of hypertension both during and following service until 2003, to include the absence of documentary evidence of a diagnosis of an associated medical condition during service.  The examiner's opinion, however, provided no rationale as to why the Veteran's hypertension could not develop after her active service.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  In addition, while the examiner did also state in his rationale that there was "no diabetic nephropathy in 2003 and no diabetic nephropathy on 9/11/15 when she had medical examination," the statement is ambiguous, as the examiner failed to explain or provide further discussion of the significance or import of such facts.

Here, the Board finds that the September 2015 opinions are inadequate to determine whether the Veteran's hypertension is related to service or a service connected disease.  38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  Consequently, an additional medical opinion should be obtained, which addresses each theory of entitlement with an opinion containing a detailed rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be sent to an appropriate specialist physician to obtain an opinion as to the etiology of the Veteran's current hypertension.  After considering the pertinent information in the record in its entirety, the examiner should provide an opinion on the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is related to her active service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused by a service-connected disease, to include diabetes and associated disorders or mood disorder.

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was aggravated by a service connected disease, to include diabetes and associated disorders and mood disorder?  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above questions, the examiner is requested to specifically review and discuss the following medical articles (found in Virtual VA) submitted by the Veteran's representative in connection with a July 2014 Written Brief Presentation: "Diabetes and Hypertension: Inextricably Linked," "Diabetes and Hypertension," "Diabetes Mellitus and the Cardiovascular System," "Diabetes-Related Microvascular and Macrovascular Diseases in the Physical Therapy Setting," and "Pathogenetic Mechanisms of Diabetic Nephropathy."

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinions. 

2.  After undertaking any other development deemed appropriate, readjudicate the claim for service connection for hypertension.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


